Title: James Madison to James Madison Rix, 6 November 1835
From: Madison, James
To: Rix, James Madison


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Novr. 6. 1835.
                            
                        
                        I have recd. your letter of Octr. 24. and enclose an Autograph of Mr. Monroe. Of Mr. Jay, none remain on my
                            files. Mine is furnished by this answer to your letter. At my great age, & with my rheumatic fingers, it is very
                            different from my ordinary writing at an earlier period, as you will perceive by the accompanying specimen
                        I readily bestow commendation on your Antiquarian pursuit; but a Historical Society having been lately
                            established in this State with a prior claim on any materials in my possession, I can only wish you success from other
                            sources, whatever motives might otherwise be felt to aid you from mine. With friendly respects
                        
                            
                                James Madison
                            
                        
                    